1                                                                         FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON

2
                                                                 Dec 31, 2018
3                       UNITED STATES DISTRICT COURT SEAN F. M AVOY, CLERK   C


                       EASTERN DISTRICT OF WASHINGTON
4
     KINDOL LAMONTE M.,                        No. 2:17-CV-00357-SMJ
5
                              Plaintiff,       ORDER RULING ON CROSS-
6                                              MOTIONS FOR SUMMARY
                 v.                            JUDGMENT
7
     COMMISSIONER OF SOCIAL
8    SECURITY,

9                             Defendant.

10

11         Before the Court, without oral argument, are the parties’ cross-motions for

12   summary judgment, ECF Nos. 12 & 14. Plaintiff appeals the Administrative Law

13   Judge’s (“ALJ”) denial of Disability Insurance Benefits and Supplemental Security

14   Income. ECF No. 3. Plaintiff contends the ALJ erred by (1) improperly rejecting

15   the opinions of Plaintiff’s medical sources, (2) improperly assessing Plaintiff’s

16   credibility, (3) improperly assessing the severity of Plaintiff’s impairments, (4)

17   improperly finding Plaintiff’s impairments do not meet or equal the criteria of a

18   listed impairment, (5) asking the vocational expert an incomplete hypothetical

19   question about Plaintiff’s functional limitations, and (6) failing to consider

20   Plaintiff’s borderline age. The Commissioner of the Social Security Administration




     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 1
1    (“SSA”) asks the Court to affirm the ALJ’s decision.

2          After reviewing the record and relevant authority, the Court is fully informed.

3    For the reasons set forth below, the Court affirms the ALJ’s decision and therefore

4    denies Plaintiff’s motion and grants the Commissioner’s motion.

5                                 I.     BACKGROUND1

6          On July 1, 2013, Plaintiff protectively filed applications for benefits, alleging

7    a disability onset date of June 1, 2008. AR2 25, 288–98. The SSA denied the claims

8    initially and upon reconsideration, and Plaintiff requested a hearing. AR 155–61,

9    167–70, 173–75. ALJ Jesse K. Shumway presided over a video hearing from

10   Spokane, Washington on February 22, 2016. AR 25, 50. The ALJ issued a decision

11   unfavorable to Plaintiff. AR 25–41. The SSA Appeals Council denied Plaintiff’s

12   request for review. AR 1.

13                                II.    ALJ FINDINGS3

14         At step one, the ALJ found Plaintiff has not engaged in substantial gainful

15   activity since the alleged disability onset date of June 1, 2008. AR 27. At step two,

16

17   1
       The facts are only briefly summarized. Detailed facts are contained in the
     administrative hearing transcript, the ALJ’s decision, and the parties’ briefs.
18   2
       For ease and consistency with the briefing, the Court cites to the consecutive
     pagination of the administrative record, which appears at ECF No. 9.
19   3
       The applicable five-step disability determination process is set forth in the ALJ’s
     decision, AR 26–27, and the Court presumes the parties are well acquainted with
20   that standard. Accordingly, the Court does not restate the five-step process in this
     Order.


     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 2
1    the ALJ found Plaintiff has the following severe impairments: congestive heart

2    failure or cardiomyopathy, degenerative disc disease, major depressive disorder,

3    anxiety, and alcohol abuse. AR 28. At step three, the ALJ found Plaintiff’s

4    impairments do not meet or medically equal the severity of a listed impairment. AR

5    30. At step four, the ALJ found Plaintiff has the residual functional capacity to

6    perform light work with certain limitations. AR 32. Further, at step four, the ALJ

7    found Plaintiff is unable to perform any past relevant work. AR 39. Finally, at step

8    five, the ALJ found jobs exist in significant numbers in the national economy that

9    Plaintiff can perform considering his age, education, work experience, and residual

10   functional capacity. AR 40. Accordingly, the ALJ determined Plaintiff is not

11   disabled as defined in the Social Security Act. AR 40.

12                           III.   STANDARD OF REVIEW

13         The Court must uphold an ALJ’s determination that a claimant is not disabled

14   if the ALJ applied the proper legal standards and there is substantial evidence in the

15   record as a whole to support the decision. Molina v. Astrue, 674 F.3d 1104, 1110

16   (9th Cir. 2012) (citing Stone v. Heckler, 761 F.2d 530, 531 (9th Cir. 1985)).

17   “Substantial evidence ‘means such relevant evidence as a reasonable mind might

18   accept as adequate to support a conclusion.’” Id. (quoting Valentine v. Comm’r Soc.

19   Sec. Admin., 574 F.3d 685, 690 (9th Cir. 2009)). This must be more than a mere

20   scintilla, but may be less than a preponderance. Id. at 1110–11. Even where the




     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 3
1    evidence supports more than one rational interpretation, the Court must uphold an

2    ALJ’s decision if it is supported by inferences reasonably drawn from the record.

3    Id.; Allen v. Heckler, 749 F.2d 577, 579 (9th Cir. 1984).

4                                    IV.    ANALYSIS

5    A.    The ALJ reasonably weighed the opinions of Plaintiff’s medical sources.

6          “To reject [the] uncontradicted opinion of a treating or examining doctor, an

7    ALJ must state clear and convincing reasons that are supported by substantial

8    evidence.” Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017) (alteration in

9    original) (quoting Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir.

10   2008)). “If a treating or examining doctor’s opinion is contradicted by another

11   doctor’s opinion, an ALJ may only reject it by providing specific and legitimate

12   reasons that are supported by substantial evidence.” Id. (quoting Ryan, 528 F.3d at

13   1198). An ALJ must also consider opinions from other medical providers—such as

14   nurse practitioners, chiropractors, and therapists—who are not ‘acceptable medical

15   sources.’ Id. at 655; 20 C.F.R. §§ 404.1513(d), 416.913(d) (2016). “While those

16   providers’ opinions are not entitled to the same deference [as acceptable medical

17   sources], an ALJ may give less deference to ‘other sources’ only if the ALJ gives

18   reasons germane to each witness for doing so.” Revels, 874 F.3d at 655.

19         1.     The opinion of treating physician Fizzah Ali, MD

20         Plaintiff argues the ALJ erred by rejecting the opinion of Plaintiff’s treating




     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 4
1    physician, hospitalist Fizzah Ali, MD. ECF No. 12 at 9–10. On May 20, 2013, Dr.

2    Ali assessed Plaintiff and subsequently completed a physical functional evaluation

3    form produced by the Washington State Department of Social and Health Services.

4    AR 441–43, 693–95. Dr. Ali diagnosed Plaintiff with congestive heart failure, noted

5    he had moderate to marked interference with his ability to perform basic work

6    activities, and opined he was capable of performing only sedentary work. AR 442–

7    43, 694–95. The ALJ gave this opinion little weight, reasoning, “The conclusions

8    were reached near the time of the claimant’s cardiac exacerbation. Therefore, the

9    opinion does not reflect a durational level of impairment. In addition, in completing

10   this form, Dr. Ali did not provide objective medical findings in support of his

11   conclusions.” AR 37.

12         These are specific and legitimate reasons for the ALJ to give Dr. Ali’s

13   opinion less deference. An ALJ may reasonably assign little weight to a treating

14   physician’s opinion that is not representative of a claimant’s long-term functioning

15   due to subsequent improvement in his or her condition. See Carmickle v. Comm’r,

16   Soc. Sec. Admin., 533 F.3d 1155, 1165 (9th Cir. 2008). Additionally, an ALJ “need

17   not accept the opinion of any physician, including a treating physician, if that

18   opinion is brief, conclusory, and inadequately supported by clinical findings.”

19   Chaudhry v. Astrue, 688 F.3d 661, 671 (9th Cir. 2012) (quoting Bray v. Comm’r of

20   Soc. Sec. Admin., 554 F.3d 1219, 1228 (9th Cir. 2009)).




     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 5
1          Additionally, substantial evidence supports the reasons the ALJ cited for

2    giving Dr. Ali’s opinion less deference. The record contains enough relevant

3    evidence to persuade a reasonable person to view Dr. Ali’s opinion the way the ALJ

4    did. The ALJ’s decision on this issue was rational and Plaintiff’s mere disagreement

5    with it does not mean the Court should disturb it. “Where evidence is susceptible to

6    more than one rational interpretation, it is the ALJ’s conclusion that must be

7    upheld.” Luther v. Berryhill, 891 F.3d 872, 875 (9th Cir. 2018) (quoting Burch v.

8    Barnhart, 400 F.3d 676, 679 (9th Cir. 2005)). Therefore, the ALJ applied the proper

9    legal standard and substantial evidence supports his decision.

10         2.     ‘Other source’ opinions predating the alleged disability onset date

11         Plaintiff argues the ALJ erred by rejecting ‘other source’ opinions from

12   approximately one to two-and-a-half years before the alleged disability onset date.

13   ECF No. 12 at 10–11. Plaintiff points to the opinions of (1) vocational rehabilitation

14   counselor J.T. Brix, CDMS, from December 30, 2005, AR 962–64, (2) chiropractor

15   Mark T. Huck, DC, from January 12, 2006, AR 984, (3) occupational therapist Judy

16   Silva, OTR/L, from November 1, 2006, AR 1015–18, and (4) chiropractor Richard

17   L. Haynes DC, from July 11, 2006; July 14, 2006; December 15, 2006; and January

18   17, 2007, AR 1076–79, 1094–95.

19         “Medical opinions that predate the alleged onset of disability are of limited

20   relevance.” Carmickle, 533 F.3d at 1165. “This is especially true in cases . . . where




     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 6
1    disability is allegedly caused by a discrete event.” Id. But “an ALJ may not reject

2    medical evidence solely because it predates the alleged date of the onset of

3    disability.” Tabitha J. v. Comm’r of Soc. Sec., No. 4:17-cv-05111-SMJ, slip op. at

4    11 (E.D. Wash. July 10, 2018) (ECF No. 21). “In some cases, the time elapsed

5    between the medical opinion and the onset may be sufficient to discount its

6    relevance.” Id. “However, where . . . the medical opinion evidence is from shortly

7    before the period of alleged disability, the ALJ must provide a basis for rejecting

8    the opinion.” Id.

9          The ALJ found the disputed evidence “substantially predates the alleged

10   disability onset date and, therefore, is largely irrelevant.” AR 37. The ALJ noted the

11   ‘other source’ opinions were made closer in time to Plaintiff’s 2005 and 2007 motor

12   vehicle collisions. AR 37–38; see also AR 33, 478, 961. After reviewing the

13   opinions, the ALJ gave them little or partial weight because they predate the alleged

14   disability onset date by approximately one to two-and-a-half years. AR 38. The

15   Court finds no error in how the ALJ weighed this evidence. The opinions

16   substantially predate the alleged disability onset date. The ALJ drew a connection

17   explaining why the timing of the opinions negatively impacts their relevance.

18   Ultimately, the ALJ considered the substance of the opinions and gave them at least

19   some weight. The ALJ provided reasons germane to each ‘other source’ opinion

20   that justifies giving this evidence less deference. Therefore, the ALJ applied the




     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 7
1    proper legal standard and substantial evidence supports his decision.

2          3.     Global Assessment of Functioning scores

3          Plaintiff argues the ALJ erred by rejecting the lowest two of Plaintiff’s three

4    Global Assessment of Functioning (“GAF”) scores. ECF No. 12 at 11–12. “A GAF

5    score is a rough estimate of an individual’s psychological, social, and occupational

6    functioning used to reflect the individual’s need for treatment.” Keyser v. Comm’r

7    Soc. Sec. Admin., 648 F.3d 721, 723 n.1 (9th Cir. 2011) (quoting Vargas v. Lambert,

8    159 F.3d 1161, 1164 n.2 (9th Cir. 1998)). A GAF score of 58 represents moderate

9    symptoms or moderate difficulty in occupational or other functioning. See Vasquez

10   v. Astrue, 572 F.3d 586, 595 (9th Cir. 2009); Benton ex rel. Benton v. Barnhart, 331

11   F.3d 1030, 1034 (9th Cir. 2003). GAF scores of 43 and 47 indicate serious

12   symptoms or serious impairment in occupational or other functioning. See Morgan

13   v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 598 n.1 (9th Cir. 1999).

14         If an acceptable medical source assesses a GAF score, an ALJ should treat it

15   as medical opinion evidence. See Wellington v. Berryhill, 878 F.3d 867, 871 n.1

16   (9th Cir. 2017). But if a medical provider, such as a nurse practitioner or therapist,

17   who is not an acceptable medical source, assesses a GAF score, an ALJ should treat

18   it as ‘other source’ opinion evidence.

19         Psychiatrist Peter M. Meis, MD, assessed Plaintiff a GAF score of 58 on

20   September 27, 2013. AR. 533, 536. Mental health counselor Jennifer Higgins,




     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 8
1    LMHC, assessed Plaintiff a GAF score of 434 on December 15, 2014. AR 918. And

2    psychiatric nurse practitioner Benjamin R. Kadas, ARNP-BC, assessed Plaintiff a

3    GAF score of 47 on December 31, 2014; January 14, 2015; February 10, 2015; and

4    March 10, 2015. AR 770–72, 777–79, 785–87, 790–92, 919–21, 923–25, 927–32.

5    Of Plaintiff’s three GAF scores, one came from an acceptable medical source (Dr.

6    Meis) and two came from ‘other sources’ (mental health counselor Higgins and

7    nurse practitioner Kadas). The acceptable medical source assessed a GAF score

8    tending to disfavor Plaintiff whereas the ‘other sources’ assessed GAF scores

9    favoring Plaintiff.

10         Regardless of their source and favorability to Plaintiff, the ALJ gave all three

11   GAF scores little weight, reasoning, “GAF scores are highly subjective, with no

12   standardization,      and   they   intertwine   psychological   symptoms,    physical

13   impairments, socioeconomic factors, and other elements that are irrelevant to a

14   disability evaluation.” AR 39. The ALJ was aware that the GAF score Dr. Meis

15   assessed contradicted the GAF scores mental health counselor Higgins and

16   psychiatric nurse practitioner Kadas assessed. AR 39. Elsewhere, the ALJ gave

17   great weight to Dr. Meis’s opinion because it is “virtually the only psychological

18   evaluation in the medical record.” AR 37. Considering all, the ALJ did not err by

19
     4
       The ALJ apparently mistook this as a score of 41. AR 39. The record shows the
20   assessed score was 43, which is in the range of scores from 41 to 50. See AR 918
     (“Axis V Current GAF: (43) 41 – 50 Serious Symptoms Or Impairm”).


     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 9
1    giving little weight to the lowest two of Plaintiff’s three GAF scores. The ALJ

2    provided reasons germane to each ‘other source’ opinion that justifies giving this

3    evidence less deference. Therefore, the ALJ applied the proper legal standard and

4    substantial evidence supports his decision.

5    B.    The ALJ reasonably assessed Plaintiff’s credibility.

6          Plaintiff argues the ALJ erred in assessing the credibility of Plaintiff’s

7    testimony about the severity of his symptoms. ECF No. 12 at 14–17. Where a

8    claimant presents objective medical evidence of an underlying impairment that

9    could reasonably be expected to produce the symptoms alleged, and there is no

10   evidence of malingering, an ALJ “must give specific, clear and convincing reasons

11   in order to reject the claimant’s testimony about the severity of the symptoms.”

12   Diedrich v. Berryhill, 874 F.3d 634, 641 (9th Cir. 2017) (quoting Molina, 674 F.3d

13   at 1112). A finding that the claimant’s testimony is not credible must be sufficiently

14   specific to allow the Court to conclude the ALJ rejected it on permissible grounds

15   and did not discredit it arbitrarily. See Brown-Hunter v. Colvin, 806 F.3d 487, 493

16   (9th Cir. 2015) (quoting Bunnell v. Sullivan, 947 F.2d 341, 345–46 (9th Cir. 1991)).

17   “General findings are insufficient; rather, the ALJ must identify what testimony is

18   not credible and what evidence undermines the claimant’s complaints.” Id. (quoting

19   Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998)).

20         The ALJ found “the claimant’s statements concerning the intensity,




     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 10
1    persistence and limiting effects of [his] symptoms are not fully supported.” AR 33.

2    In assessing Plaintiff’s credibility, the ALJ made the following findings:

3           “Objective medical findings do not support the level of impairment
             described by the claimant.” AR 33.
4           “The claimant’s own statements suggest a greater level of functioning
             than he alleged.” AR 34.
5           “[E]vidence concerning the claimant’s mental impairments show a greater
             level of functioning.” AR 34.
6           By arranging “‘under-the-counter’ work for shelter, . . . the claimant
             exhibited physical and mental abilities that he did not use in looking for
7            work.” AR 35.
            “Observations of the claimant are inconsistent with the degree of
8            impairment alleged by him.” AR 35.
            “An element of failing to follow medical advice further undercuts the
9            claimant’s allegations about the severity of his impairments.” AR 35.
            Although “a failure to cease the use of tobacco is not definitive on the
10           issue of disability,” here, “the claimant’s continued smoking suggests that
             his complaints were actually not as limiting as he recounted, which lessens
11           the value of his allegations concerning his impairments and their effects.”
             AR 35.
12          “In fact, exaggeration is suggested in the medical record.” AR 35.
            “[H]is activity level does not correspond well with the allegation of
13
             disability.” AR 36.
            “The claimant has a very weak work history. . . . [T]he overall impression
14
             is that he had no particular attachment to working, even during periods in
             which he was not alleging disability.” AR 36.
15
            “Possible drug seeking behavior occurred in April 2015.” AR 36.
16
           The ALJ explained each of these findings over the span of three single-spaced
17
     pages. AR 33–36. After reviewing the entire record, it is apparent to the Court that
18
     substantial evidence supports the ALJ’s findings because the record contains
19
     enough relevant evidence to persuade a reasonable person to view Plaintiff’s
20
     testimony the way the ALJ did. In making his observations, the ALJ identified what



     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 11
1    parts of Plaintiff’s testimony are not credible, AR 33, and what evidence

2    undermines Plaintiff’s complaints. AR 33–36. The ALJ’s findings are sufficiently

3    specific for the Court to conclude the ALJ rejected Plaintiff’s testimony on

4    permissible grounds and did not discredit it arbitrarily.5 The Court is not persuaded

5

6    5
       The Court rejects Plaintiff’s sweeping challenge to the permissibility of the
     grounds the ALJ cited, see ECF No. 12 at 15–17, because those grounds are
7    adequately supported by case law and the ALJ properly applied them here, see
     Carmickle, 533 F.3d at 1161 (“Contradiction with the medical record is a sufficient
8    basis for rejecting the claimant’s subjective testimony.”); Morgan, 169 F.3d at 599
     (an ALJ may reasonably rely on a doctor’s report that a claimant’s mental health
9    issues have improved with the use of medication, even when the report contradicts
     the claimant’s subjective complaints); Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th
10   Cir. 2014) (“An ALJ may consider a range of factors in assessing credibility,
     including ‘(1) ordinary techniques of credibility evaluation, such as the claimant’s
11   reputation for lying, prior inconsistent statements concerning the symptoms, and
     other testimony by the claimant that appears less than candid; (2) unexplained or
12   inadequately explained failure to seek treatment or to follow a prescribed course of
     treatment; and (3) the claimant’s daily activities.’” (quoting Smolen v. Chater, 80
13   F.3d 1273, 1284 (9th Cir. 1996))); Thomas v. Barnhart, 278 F.3d 947, 958–59 (9th
     Cir. 2002) (“The ALJ may consider at least the following factors when weighing
14   the claimant’s credibility: ‘[claimant’s] reputation for truthfulness, inconsistencies
     either in [claimant’s] testimony or between [her] testimony and [her] conduct,
15   [claimant’s] daily activities, [her] work record, and testimony from physicians and
     third parties concerning the nature, severity, and effect of the symptoms of which
16   [claimant] complains.’” (alterations in original) (quoting Light v. Soc. Sec. Admin.,
     119 F.3d 789, 792 (9th Cir. 1997))); id. at 959–60 (an ALJ may reasonably consider
17   a claimant’s exaggeration of symptoms and self-limiting behaviors in assessing his
     or her credibility); id. at 959 (an ALJ may reasonably consider a claimant’s poor
18   work history in assessing whether he or she is unable to work due to impairments
     or some other cause); Edlund v. Massanari, 253 F.3d 1152, 1157 (9th Cir. 2001)
19   (an ALJ may reasonably consider a claimant’s drug-seeking behavior in assessing
     his or her credibility); Bray, 554 F.3d at 1227 (an ALJ’s consideration of smoking
20   is harmless if the ALJ provides an independent basis for discounting a claimant’s
     testimony).


     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 12
1    by Plaintiff’s argument that the ALJ improperly cherry-picked a few isolated

2    instances of improvement to discount Plaintiff’s testimony. See ECF No. 12 at 15–

3    16. On the contrary, the ALJ properly executed his function of reviewing the entire

4    record, weighing all the evidence, assessing each witness’s credibility, and

5    resolving discrepancies and ambiguities. In sum, the ALJ gave specific, clear and

6    convincing reasons for rejecting Plaintiff’s testimony about the severity of his

7    symptoms. Therefore, the ALJ applied the proper legal standard and substantial

8    evidence supports his decision.

9    C.    The ALJ reasonably assessed the severity of Plaintiff’s impairments.

10         Plaintiff argues the ALJ erred in finding the following were not severe

11   impairments: chronic obstructive pulmonary disease with shortness of breath,

12   pleural effusion, bronchitis, cough, wheezing, and pneumonia; arthritis with hand

13   pain and stiffness due to inflammation; radiculopathy; post-traumatic stress

14   disorder; hypertension; splenic infarction; and renal insufficiency. ECF No. 12 at

15   12–13. At step two, a claimant has the burden of establishing that he or she suffers

16   from a severe, medically determinable impairment or combination of impairments.

17   Bowen v. Yuckert, 482 U.S. 137, 146 & n.5 (1987); 20 C.F.R. §§ 404.1520(a)(4)(ii),

18   416.920(a)(4)(ii).

19         An impairment is medically determinable if it “result[s] from anatomical,

20   physiological, or psychological abnormalities which can be shown by medically




     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 13
1    acceptable clinical and laboratory diagnostic techniques.” 20 C.F.R. §§ 404.1508,

2    416.908 (2016); see also 20 C.F.R. §§ 404.1521, 416.921 (2017). A medically

3    determinable impairment “must be established by medical evidence consisting of

4    signs, symptoms, and laboratory findings, not only by [a claimant’s] statement of

5    symptoms.” §§ 404.1508, 416.908.

6          A medically determinable impairment is severe if it “significantly limits [the

7    claimant’s] physical or mental ability to do basic work activities.” §§ 404.1520(c),

8    416.920(c). Basic work activities are “the abilities and aptitudes necessary to do

9    most jobs,” including

10         (1) Physical functions such as walking, standing, sitting, lifting,
           pushing, pulling, reaching, carrying, or handling;
11         (2) Capacities for seeing, hearing, and speaking;
           (3) Understanding, carrying out, and remembering simple instructions;
12         (4) Use of judgment;
           (5) Responding appropriately to supervision, co-workers and usual
13         work situations; and
           (6) Dealing with changes in a routine work setting.
14
     20 C.F.R. §§ 404.1521(b), 416.921(b) (2016).
15
           Here, after finding Plaintiff had six severe, medically determinable
16
     impairments, the ALJ found “[o]ther impairments are not severe.” AR 29. The ALJ
17
     found Plaintiff’s chronic obstructive pulmonary disease is not a medically
18
     determinable impairment based on the controlled medical evidence in the record.
19
     AR 29–30. The ALJ found Plaintiff’s arthritis was not severe because the record
20
     lacks evidence showing it restricts his ability to perform basic work activities. AR


     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 14
1    30. The ALJ found Plaintiff’s hypertension was not severe because the record shows

2    it improved to a benign and well-controlled status. AR 29. The ALJ acknowledged

3    Plaintiff’s radiculopathy, post-traumatic stress disorder, and splenic infarction but

4    did not specifically mention his renal insufficiency. AR 28–29, 33. The ALJ

5    nonetheless found these impairments are not severe. See AR 29–30. The ALJ was

6    not satisfied that Plaintiff met his burden for these impairments. See AR 29–30.

7          Tellingly, Plaintiff does not argue the ALJ’s findings are unsupported by

8    substantial evidence. See ECF No. 12 at 12–13. Instead, Plaintiff argues substantial

9    evidence supports his alternative interpretation of the record. See id. But again,

10   “[w]here evidence is susceptible to more than one rational interpretation, it is the

11   ALJ’s conclusion that must be upheld.” Luther, 891 F.3d at 875. The record

12   contains enough relevant evidence to persuade a reasonable person to view

13   Plaintiff’s impairments the way the ALJ did. The ALJ’s decision on this issue was

14   rational and Plaintiff’s mere disagreement with it does not mean the Court should

15   disturb it. Therefore, the ALJ applied the proper legal standard and substantial

16   evidence supports his decision.

17   D.    The ALJ reasonably determined Plaintiff’s impairments do not meet or
           equal the criteria of a listed impairment.
18
           Plaintiff argues the ALJ erred in finding Plaintiff’s degenerative disc disease
19
     does not meet or equal the criteria of listing 1.04A for spine disorders. ECF No. 12
20
     at 13–14. At step three, a claimant has the burden of establishing that his or her


     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 15
1    impairments meet or equal the criteria of an impairment listed in 20 C.F.R. part 404,

2    subpart P, appendix 1. Molina, 674 F.3d at 1110; §§ 404.1520(a)(4)(iii),

3    416.920(a)(4)(iii). The Listing of Impairments “describes for each of the major

4    body systems impairments that [the SSA] consider[s] to be severe enough to prevent

5    an individual from doing any gainful activity, regardless of his or her age,

6    education, or work experience.” 20 C.F.R. §§ 404.1525(a), 416.925(a) (2016).

7          Here, Plaintiff argues his degenerative disc disease meets or equals the

8    criteria of listing 1.04A. ECF No. 12 at 13. This listing applies to spine disorders

9    “resulting in compromise of a nerve root” along with “[e]vidence of nerve root

10   compression characterized by neuro-anatomic distribution of pain, limitation of

11   motion of the spine, motor loss (atrophy with associated muscle weakness or muscle

12   weakness) accompanied by sensory or reflex loss and . . . positive straight-leg

13   raising test (sitting and supine).” 20 C.F.R. pt. 404, subpt. P, app. 1, § 1.04A.

14         The ALJ found Plaintiff’s degenerative disc disease does not meet listing

15   1.04A because “[t]he evidence does not show sustained motor loss over any twelve-

16   month period.” AR 30. Plaintiff points to several parts of the record he believes

17   establish motor loss. See ECF No. 12 at 13 (citing AR 501, 891, 1103); ECF No. 15

18   at 7 (citing AR 891, 1106–07). But, as the ALJ found, the record simply does not

19   reveal atrophy or muscle weakness over a twelve-month period. At the hearing, the

20   ALJ said to Plaintiff’s counsel, “[i]f we’re going to find a meeting of 1.04, I’ve got




     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 16
1    to have some evidence that for at least 12 consecutive months, we’ve got some

2    weakness . . . ; and unless you can point me to that, I — you know, I’m not seeing

3    it.” AR 106. Plaintiff’s counsel responded to the ALJ, “[w]ell, I just made the

4    argument, Your Honor, so, you know.” AR 106. But in fact, Plaintiff’s counsel had

5    not identified any evidence of atrophy or muscle weakness over a twelve-month

6    period. See AR 106. The ALJ was not satisfied that Plaintiff met his burden for

7    these impairments. See AR 30.

8          Once again, Plaintiff does not argue the ALJ’s findings are unsupported by

9    substantial evidence. See ECF No. 12 at 13–14. Instead, Plaintiff argues substantial

10   evidence supports his alternative interpretation of the record. See id. But again,

11   “[w]here evidence is susceptible to more than one rational interpretation, it is the

12   ALJ’s conclusion that must be upheld.” Luther, 891 F.3d at 875. The record

13   contains enough relevant evidence to persuade a reasonable person to view

14   Plaintiff’s degenerative disc disease the way the ALJ did. The ALJ’s decision on

15   this issue was rational and Plaintiff’s mere disagreement with it does not mean the

16   Court should disturb it. Therefore, the ALJ applied the proper legal standard and

17   substantial evidence supports his decision.

18   E.    The ALJ asked the vocational expert a complete hypothetical question
           about a person with Plaintiff’s functional limitations.
19
           Plaintiff claims the ALJ erred by asking the vocational expert a hypothetical
20
     question that omitted some of Plaintiff’s functional limitations. ECF No. 12 at 17–


     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 17
1    19. At step five, the Commissioner has the burden to “identify specific jobs existing

2    in substantial numbers in the national economy that [a] claimant can perform

3    despite [his or her] identified limitations.” Zavalin v. Colvin, 778 F.3d 842, 845 (9th

4    Cir. 2015) (first alteration in original) (quoting Johnson v. Shalala, 60 F.3d 1428,

5    1432 (9th Cir. 1995)). “Hypothetical questions posed to a [vocational expert] must

6    ‘set out all the limitations and restrictions of the particular claimant . . . .” Bray, 554

7    F.3d at 1228 (omission in original) (quoting Russell v. Sullivan, 930 F.2d 1443,

8    1445 (9th Cir. 1991)). “If an ALJ’s hypothetical does not reflect all of the claimant’s

9    limitations, then ‘the expert’s testimony has no evidentiary value to support a

10   finding that the claimant can perform jobs in the national economy.’” Id. (quoting

11   DeLorme v. Sullivan, 924 F.2d 841, 850 (9th Cir. 1991)).

12          Plaintiff contends the ALJ’s hypothetical question was incomplete because it

13   omitted the frequency or duration of the sit/stand option included in the residual

14   functional capacity. ECF No. 12 at 18. Plaintiff is incorrect. The ALJ’s hypothetical

15   question included the following functional limitations: “This individual is capable

16   of a full range of light work with the following exceptions: standing and walking is

17   limited to four hours total in the day . . . .” AR 94. The vocational expert testified

18   the standing and walking limitations alone would render the hypothetical person

19   unable to perform the past relevant work involved here. AR 95. However, the

20   vocational expert testified the hypothetical person should be able to perform the




     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 18
1    duties required of several light occupations. AR 95. In response to the ALJ’s follow-

2    up question, the vocational expert specified that each of those occupations would

3    have a sit/stand option “essentially at the will of the employee.” AR 96.

4          Plaintiff’s argument assumes the ALJ’s step five analysis was incomplete

5    because it omitted evidence that the ALJ erroneously rejected in prior steps. See

6    ECF No. 12 at 17–19. But as discussed above, the ALJ did not err in prior steps.

7    Therefore, the ALJ asked the vocational expert a complete hypothetical question

8    about a person with Plaintiff’s functional limitations.

9    F.    The ALJ properly considered Plaintiff’s borderline age.

10         Plaintiff claims the ALJ erred by failing to consider whether to apply a higher

11   age category when Plaintiff was just three months short of age 50 on the date of the

12   ALJ’s decision. ECF No. 12 at 19. Plaintiff is factually mistaken. The ALJ found

13   that while Plaintiff was a “younger individual” on the alleged disability onset date,

14   he “subsequently changed age category to closely approaching advanced age.” AR

15   39. The ALJ then found Plaintiff is not disabled under medical-vocational rule

16   202.14, AR 40, which applies to a person “[c]losely approaching advanced age,” 20

17   C.F.R. pt. 404, subpt. P, app. 2, § 202.14. Therefore, the ALJ properly considered

18   Plaintiff’s borderline age.

19         In sum, the Court finds the record contains substantial evidence from which

20   the ALJ properly concluded, when applying the correct legal standards, that




     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 19
1    Plaintiff does not qualify for benefits.

2          Accordingly, IT IS HEREBY ORDERED:

3          1.     Plaintiff’s Motion for Summary Judgment, ECF No. 12, is DENIED.

4          2.     The Commissioner’s Motion for Summary Judgment, ECF No. 14, is

5                 GRANTED.

6          3.     The ALJ’s decision is AFFIRMED.

7          4.     The Clerk’s Office is directed to ENTER JUDGMENT in the

8                 Commissioner’s favor.

9          5.     All pending motions are DENIED AS MOOT.

10         6.     All hearings and other deadlines are STRICKEN.

11         7.     The Clerk’s Office is directed to CLOSE this file.

12         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

13   provide copies to all counsel.

14         DATED this 31st day of December 2018.

15                       _________________________
                         SALVADOR MENDOZA, JR.
16                       United States District Judge

17

18

19

20



     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 20
